Citation Nr: 0806384	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran had active duty from February 1962 to July 1982.  
The veteran died in November 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed a claim for service connection for the 
cause of the veteran's death in December 2003.  The post-
service private medical evidence establishes that metastatic 
esophageal cancer was diagnosed in August 2003.  The veteran 
chose not to undergo surgery.  Instead, the veteran opted for 
herbal treatment.  See November 2003 report from Greene 
Memorial Hospital.  Unfortunately, the cancer was terminal 
and he died shortly thereafter. The Certificate of Death 
reflects that the veteran died on November [redacted], 2003.  The 
immediate cause of death was metastatic esophageal cancer of 
2 years' duration.  There were no significant conditions 
contributing to death.

The RO denied the appellant's claim in May 2004, noting that 
the veteran's service medical records were silent as to any 
complaints, treatment, or diagnosis of esophageal cancer.  
That decision was affirmed by an August 2005 statement of the 
case, which stated that the veteran's service medical records 
did not show any complaints, treatment, or findings of an 
esophageal condition, including cancer.  

However, the Board notes that the veteran's service medical 
records do contain several notations relating to throat 
conditions.  In July 1969, the veteran reported to sick call 
complaining of a bump on the right side of his throat which 
hurt when he swallowed.  A sore throat was reported at that 
time as well.  The veteran reported a sore throat in May 
1977.  In June 1979, the veteran complained of a severe 
throat disorder.  

Pursuant to VA's duty to assist, VA will obtain a medical 
examination or opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2007).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
for Veterans Claims (Court) noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(i), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  
Because the veteran's service records document several 
complaints of throat problems, the Board has determined that 
a VA medical opinion is warranted in this case.

Further, the appellant noted, through her representative, 
that esophageal cancer is a radiogenic disease.  See 
September 2007 Informal Hearing Presentation.  However, the 
RO has not considered this theory of entitlement as it was 
first raised at the Board.  On remand, the RO should conduct 
all appropriate action necessary to readjudicate the 
appellant's claim based on exposure to ionizing radiation.  

In this regard, service connection for a disorder which is 
claimed to be due to radiation exposure during service can be 
established in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Esophageal cancer is so 
classified.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes esophageal cancer and any other type of cancer.  
38 C.F.R. § 3.311(b) further states that, if a veteran has 
one of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the appellant, through her representative, has 
argued that because esophageal cancer is a rare, radiogenic 
disease, VA must make an effort to determine whether the 
veteran was exposed to ionizing radiation during his 20 years 
of active duty (in addition to the claim that the cause of 
the veteran's death was due to exposure to Agent Orange).  As 
noted, this issue has not been developed by the RO as of the 
date of this decision.  Therefore, the issue of service 
connection for the cause of the veteran's death to include as 
due to exposure to ionizing radiation, is remanded to the RO 
for further development.  Specifically, the RO should contact 
the Department of the Army to request information as to 
whether or not the veteran was exposed to ionizing radiation 
during his period of active service.  Once obtained, if the 
report is positive for exposure to ionizing radiation, a dose 
estimate should be obtained and the case referred to the VA 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Finally, the Board notes that the veteran's representative 
indicated in the September 2007 Informal Hearing Presentation 
that the local representative had submitted a folder of 
information directly to him which included various documents 
regarding the veteran's death, medical conditions, and a 
military personnel folder which included what appeared to be 
a full set of the veteran's service medical records.  On 
remand, the RO should ensure that such evidence is reviewed 
in readjudicating the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Department 
of the Army and request that a search be 
performed for any available occupational 
radiation exposure monitoring records 
relevant to the veteran's period of 
service.

2.  If the evidence indicates that the 
veteran was exposed to ionizing radiation 
during his period of active service, the 
RO should follow all appropriate 
procedures for obtaining a dose estimate 
and opinion regarding whether it is at 
least as likely as not that the veteran's 
esophageal cancer resulted from exposure 
to radiation in service in accordance with 
applicable procedures.

3.  Then, the veteran's case should be 
referred to a VA examiner for a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
esophageal cancer is etiologically related 
to any incident of the veteran's military 
service to include exposure to herbicides 
such as Agent Orange.  A rationale should 
be provided for the expressed opinion.

4.  The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

